Citation Nr: 0428727	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  93-22 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for major depression, to 
include as a residual of sexual assault or harassment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1979 to 
February 1982, from May 1983 to April 1986, and from August 
1990 to May 1991.  She also had service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case was remanded in September 
1999.  In December 1999 the veteran attended a 
videoconference hearing before a member of the Board.  The 
case was thereafter remanded in February 2000 for further 
development.  In October 2003 the veteran was notified that 
the member of the Board who conducted her December 1999 
hearing was no longer employed by the Board; she was offered 
the opportunity for a second Board hearing.  In November 2003 
the Board remanded the veteran's claim in order to afford her 
a requested second Board hearing.  In May 2004, the veteran 
presented testimony before the undersigned at the RO.

The Board notes that the veteran, in July 2002 statements, 
raised the issue of entitlement to service connection for a 
breast disorder, and the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for low back disability.  Those matters are 
therefore referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The veteran contends that she developed a depressive disorder 
as the result of experiences in service including: an episode 
occurring during a period of active duty for training with 
the National Guard while in Germany during which she awoke to 
find a lesbian soldier sharing her cot (hereafter referred to 
as the "cot incident"); mental, physical and sexual abuse 
she suffered at the hands of her then-husband between January 
1984 and December 1986 (in connection with which she 
sustained a knife cut to her right fifth digit and an eye 
injury); and an incident occurring during her last period of 
active service when she was forced to stay overnight in a 
house with an intoxicated soldier who attempted to grope her.  
She additionally contends that at the time she entered her 
last period of active service in August 1990, she was still 
grieving the loss of her child from a miscarriage/stillborn 
birth in June 1990; she maintains that she was depressed when 
she entered service, and became more depressed while 
stationed in the Persian Gulf.

Service medical records for the veteran's first period of 
service ending in February 1982 show that at her discharge 
examination, she reported frequent trouble sleeping and 
depression or excessive worry.  Service medical records for 
her second period of active service ending in April 1986 show 
that she presented in July 1985 after experiencing trauma to 
her left eye caused by someone's hand; the circumstances of 
the trauma were not described.  The report of her examination 
for discharge shows that she reported a history of frequent 
trouble sleeping; the examiner concluded that she had 
insomnia secondary to her pending separation from service, 
with no sequelae.

A March 1990 periodic retention physical associated with the 
veteran's service in the Army National Guard shows that she 
denied experiencing any depression or excessive worry, or any 
frequent trouble sleeping.

Service medical records for her last period of active service 
from August 1990 to May 1991 show that she reported at an 
April 1991 medical evaluation that she had experienced 
trouble sleeping, and that she had been prescribed medication 
for a sleep disorder and for depression while in Saudi 
Arabia; she indicated that she no longer was taking the 
medication.  The veteran reported the birth of a stillborn 
child in June 1990.

On file is the report of an August 1997 VA psychiatric 
examination of the veteran, at which time she reported the 
cot incident, but explained that she had recovered from the 
stress caused by that incident.  She additionally denied that 
anything occurring in service continued to trouble her.  The 
examiner diagnosed major depression and obsessive-compulsive 
disorder features.  At a November 1997 VA examination 
conducted by the same examiner, the veteran indicated that 
she was still bothered by the cot incident (which she claimed 
occurred sometime in 1982 or 1983), and that she felt guilty 
over the June 1990 miscarriage.  The examiner concluded that 
the veteran had successfully dealt with the sexual trauma 
from the cot incident, but that there might be an underlying 
component that was playing a role in her current depression.

In an October 1997 statement, L.G.G., M.S., indicates that 
the veteran presented in April 1993 with complaints of severe 
depression since her deployment from service.  Ms. L.G.G. 
concluded that the June 1990 miscarriage was a contributing 
factor to the veteran's depression.

In light of the above, the Board is of the opinion that 
another VA examination of the veteran would be helpful in the 
adjudication of the instant claim, particularly as she has 
provided information concerning additional events occurring 
in service she contends has led to her current depression.

The Board is also of the opinion that the veteran's service 
personnel records are potentially relevant to her claim, and 
should be obtained.  See generally, Patton v. West, 12 Vet. 
App. 272 (1999).

The Board lastly notes that the veteran underwent a VA 
"Persian Gulf" examination in June 1993, which an August 
1993 VA letter to the veteran suggests included findings 
concerning psychiatric impairment.  The record reflects that 
only a portion of the June 1993 examination is on file.  The 
Board is of the opinion that the RO should obtain the entire 
report of the referenced examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain a complete copy 
of the June 1993 VA "Persian Gulf" 
examination of the veteran from the 
appropriate VA medical facility.

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should contact the appropriate 
Federal agency(ies) and verify the 
veteran's dates of service in the Army 
National Guard and/or any Reserves 
component; verify the veteran's dates of 
active duty for training with any Army 
National Guard or Reserves component; and 
obtain a copy of the veteran's complete 
service personnel records. 

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's major depression.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should be requested 
to provide an opinion with respect to 
each of the following questions:

A.  Is it at least as likely as not 
that any depressive disorder 
identified is etiologically related 
to either of the veteran's periods 
of active service from February 1979 
to February 1982, or from May 1983 
to April 1986?

B.  Is it at least as likely as not 
that any depressive disorder 
identified is etiologically related 
to any period of active duty for 
training in the Army National Guard 
between February  1982 and May 1983?

C.  Is it at least as likely as not 
that any depressive disorder 
identified was present during the 
veteran's period of active service 
from August 1990 to May 1991, and, 
if so, did such depressive disorder 
clearly and unmistakably exist prior 
to that period of service.  With 
respect to any depressive disorder 
which the examiner concludes existed 
prior to the period of service from 
August 1990 to May 1991, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such 
disability(ies) increased in 
severity during service and if so 
the examiner should provide an 
opinion as to whether any in-service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present depressive 
disorder which the examiner believes 
developed subsequent to the period 
of service from August 1990 to May 
1991, the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such 
disability(ies) is(are) 
etiologically related to the 
veteran's period of military service 
from August 1990 to May 1991.

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims files, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 and 
5103A and 38 C.F.R. § 3.159.  Then, the 
RO should re-adjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


